Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 07/11/2022 has been entered. 
Applicant’s amendments to the Specification and Drawings have overcome the previous objections set forth in the Non-Final Office Action mailed 04/18/2022.
Applicant’s amendments to claims 7 and 14 have overcome the previous objections set forth in the Non-Final Office Action mailed 04/18/2022.
Applicant’s amendments to claims 1, 8, and 15, have rendered the prior statutory type double rejection of all claims under 35 U.S.C. 101 as being moot; therefore, this prior rejection is withdrawn.
The examiner will address applicant's remarks at the end of this office action.

Specification
The disclosure is objected to because of the following informalities: newly amended paragraph [0066], (page 3 of 17), is incorrectly identified as [0051].  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of obtaining product data and support material.  This can be described as advertising, marketing, or sales activities or behaviors, as well as business relations between a product manufacturer and a user. They also describe teaching activities between these same parties; (how to use a product is supporting data), thus, they depict managing personal behavior or interactions between people. All the of the preceding descriptions are exemplified within the certain methods of organizing human activity grouping of abstract ideas.
Claim 1, which is representative of claims 8 and 15, defines this abstract idea by the elements of:
A method for managing a personal inventory and product support system, the method comprising: receiving data identifying a product;
decoding the data identifying the product, the data identifying the product correlated to product support content for the product;
receive product support content for the product based on the identifying data, the product support content having been curated from a plurality of content;
receiving a notification that curated product support content for the product is available; and,
presenting the curated product support to a user.
These claims describe the actions a user of a product would undertake to obtain relevant data about that product, that data coming from several sources, including the manufacturer of that product. Thus, these steps describe the advertising, marketing, or sales activities or behaviors, as well as the business relations between a product manufacturer and a user. Thus, they are descriptive of managing personal behavior or interactions between people. Therefore, these actions illustrate the abstract ideas identified above.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of obtaining product data and support material in a computer environment. The claimed computer components; (network-based system, device, a machine-readable, non-transitory, tangible storage medium storing executable instructions lens array, a processor, and a mobile phone), are recited at a high level of generality and are merely invoked as tools to obtain information and data. The Examiner takes official notice that the use of a lens array and image sensor is to use a smart phone device (mobile phone) which contains a camera and adds that Applicant broadly defines these devices within the Specification, at [0050].  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 

For Step 2B of the eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describes how to generally “apply” the concept of obtaining product data and information in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is ineligible.

Dependent claims 2 and 9 contain further embellishments to the same abstract idea found in claims 1 and 8. Recitations to the visible light is transmitted by the LED in the product is the basic function of the LED itself; therefore, it is a recitation to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application.  See MPEP 2106.05(g), where the step of emitting light may be considered as data gathering, as well as an insignificant extra-solution activity.

Dependent claims 3 – 6, 10 – 13, and 16, contain further embellishments to the same abstract idea found in claims 1, 8, and 15. Recitations to the identifying data (make and model), storing this information (locations) and obtaining product support (obtaining information), are all basic aspects of the method in exchanging product support data and instructions for the product, among the user and manufacturer. This is the information inherent in the claimed steps for obtaining relevant data about that product.  Furthermore, these claims just link the execution of the abstract idea to computer implementation; this is not sufficient to provide for integration into a practical application.  See MPEP 2106.05(f).

Dependent claims 7 and 14, contain further embellishments to the same abstract idea found in claims 1 and 8. Recitations to an interactive presentation in a media player operating on the device are further refinements of the devices used to share the information with a user. They describe the actions as a directive to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application.  See MPEP 2106.05(f).

Therefore, for the reasons set above, claims 1 – 16 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Berestov (US 2014/0016016), hereinafter, Berestov, in view of McGill (US 2010/0072280), hereinafter, McGill, in view of Livingston (US 2012/0166241) hereinafter, Livingston, further in view of Alexander (US 2013/0036061) hereinafter, Alexander.
Regarding claims 1, 2, 8, 9, and 15, Berestov discloses the device comprising a lens array, an image sensor coupled the lens array, a processor coupled the lens array; (“the FIG. 2 embodiment, capture subsystem 114 comprises, but is not limited to, a main lens 220, a multiple-focal-point (MFP) lens array 218, an image sensor 224,”); and, (“For example, camera device 110 may alternately be implemented as an imaging device, a computer device, or a consumer electronics device such as a smart phone or a tablet PC.” [0026]).  
Not disclosed by Berestov is receiving, through the lens array, visible light encoded with data identifying a product, the visible light provided by a LED in the product;
configuring the device to receive product support content for the product based on the identifying data, the product support content having been curated from a plurality of content servers on behalf of the user; and,
and presenting the curated product support content on the display to a user.  
However, Livingston discloses; (“…a unique RFID tag is affixed to each retail item. A database may associate detailed information regarding a retail item with the RFID tag affixed to that item. Thus, by scanning the RFID tag affixed to an item, information associated with that item (e.g. product and sales information) may be accessed.” [0016]).
Livingston adds, (“FIG. 2B illustrates portable RFID readers with integrated digital displays configured to display information regarding items in one or more aspects of a supply chain, according to various exemplary embodiments.” [0006 and Figure 2B]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to receive product support data per the method of Livingston in the system configured by Berestov because this is the use of a know technique (a smart phone and its integrated camera) to provide the predictable result of obtaining data.  
Not disclosed by Berestov is decoding, using the image sensor and the processor, the received visible light to obtain the data identifying the product.
However, McGill discloses; (“… a synthetic barcode module configured to detect the presence of a barcode scanner and respond by emitting light that emulates light reflected from a scanned barcode. Uniquely, an exemplary module employs a single LED as a photodiode to sense the presence of a barcode scanner and as a light source to emit light that emulates light reflected from a scanned barcode.” [0036]; “An LED 300 serves as both an optical sensor (i.e., photodiode) and light source.” [0044 and Figure 3]; and, “The microcontroller 310 is programmed to cause the LED driver to energize the LED and transmit light pulses in a fashion to simulate the reflections from printed barcodes using the EAN-13, UPC-A, or other standard barcode systems, so that the emitted pulses can be read using a conventional barcode reader.” [0047]).  McGill adds; (“he optical signal emulates light reflected from a determined barcode, such that the decoded output from the scanner is equivalent to the decoded output that would be produced by scanning the emulated printed barcode.” [0039]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to utilize LEDs affixed (in) the product per the method of McGill in the system configured by Berestov because the use of LEDs as light mode is an efficient, easy, and known in the art method of providing a light source as well as a sensor.
Not disclosed by Berestov is receiving, by the processor, a notification that curated product support content for product is available.
However, Alexander discloses; (“In one embodiment, the product recall apparatus 132 may aggregate product recall information from a plurality of Internet 155 sources into a database. The product recall apparatus 132 may aggregate the product information and push the aggregated information to databases on the computing devices 130.” [0052 and Figure 3]; and, “…and notifying the consumer of the product recall information that is associated with one or more products 132 owned by the consumer.” [0007]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to send notifications per the method of Alexander in the system configured by Berestov because the specific recall information discovered within Alexander is one key facet of content available for a product; as described within the present Specification.

Regarding claims 5 and 12, the combination of Berestov, McGill, Livingston, and Alexander, discloses all the limitations of claims 1 and 8, above. 
Not disclosed by Berestov is automatically obtaining curated product support content for the product in response to correlating the identifying data with location information for content about the product.
However, Livingston discloses; (“According to one embodiment, a unique RFID tag is affixed to each retail item. A database may associate detailed information regarding a retail item with the RFID tag affixed to that item. Thus, by scanning the RFID tag affixed to an item, information associated with that item (e.g. product and sales information) may be accessed.” [0016]. Livingston adds, (“ A split-screen showing detected items and instructions or information pertaining to the items may facilitate accurate and efficient execution of process steps by an employee or user.), at Abstract. Thus. Livingston is disclosing the correlated data being automatically sent to a user via display.
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to automatically send information per the method of Livingston in the system configured by Berestov because this is applying a known technique  to a known device (the system described) to yield the expected results – information about that particular product scanned.

Claims 3, 4, 7, 10, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berestov, in view of, McGill, Livingston, and Alexander, further in view of Zurada (US 2012/0030032), hereinafter, Zurada.
Regarding claims 3, 10, and 16, the combination of Berestov, McGill, Livingston, and Alexander, discloses all the limitations of claims 1, 8, and 15, above. Not disclosed by Berestov is wherein the identifying data comprises make and model of the product.
However, Zurada discloses; (“FIG. 8 illustrates an example of a relational data model of product information. Database 202 stores product information. This information includes a product's identifier 811, barcode identifier 812, name 813, description 814, and image location information 815. Database 202 can also store other information, such as a product's UPC identifier, a product's EPC identifier, a product's RFID tag identifier, a product's QR code, information about the year and country in which the product was manufactured, make and model of the product,…” [0089 and Figure 8]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to utilize make and model information per the method of Zurada in the system configured by Berestov because this is key information used to link useful content with a specific product. All relevant content associated with a product is explicitly interconnected to the make and model of that item.

Regarding claims 4 and 11, the combination of Berestov, McGill, Livingston, and Alexander, discloses all the limitations of claims 1, 8, and 15, above. Not disclosed by Berestov is wherein the identifying data comprises a resource locator, and further comprising identifying the product based on information stored at a location identified by the resource locator.
However, Zurada discloses; (“Database 202 can also store other information, such as at which retailer 150 the purchase was made, the address to which the purchase was shipped or billed, and the URL from which the user 111,112,113 submitted purchase information.” [0096]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to utilize a URL per the method of Zurada in the system configured by Berestov because this is key information used to ascertain a common source for the product as well an efficient resource for gathering and storing all relevant information for the product; as well as an efficient manner of finding the information.

Regarding claims 7 and 14, the combination of Berestov, McGill, Livingston, and Alexander, discloses all the limitations of claims 1, 8, and 15, above. Not disclosed by Berestov is wherein presenting the curated product support content to the user includes an interactive presentation of the curated product support content in a media player operating on the device, the media player including any one of a including any one of a video player, an electronic document reader, an audio player and a web-based browser. 
However, Zurada discloses; (“Similarly, as will be described in more detail below, an API that user 112 may interface with could serve to provide a web service through a user interface that is stored on mobile device 116 of user 112 or transferred to a user 112 of a web browser of a mobile device 116 for display and interaction.” [0064].)
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to utilize a web-based browser per the method of Zurada in the system configured by Berestov because this is an efficient, simple, and common method used on a plurality of devices in order to present media. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berestov, in view of, McGill, Livingston, and Alexander, further in view of, Freishtat (US 2011/0161091), hereinafter, Freishtat.
Regarding claims 6 and 13, the combination of Berestov, McGill, Livingston, and Alexander, discloses all the limitations of claims 1, and 8, above. Not disclosed by Berestov is receiving confirmation that the identifying data represents the product.
However, Freishtat discloses; (“The interface can include a representative thumbnail of the content 2302 with selectable options 2304 associated with controlling access to the content 2302.” [0115 and Figure 23]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to utilize a representation of the information per the method of Freishtat in the system configured by Berestov because this is an efficient method to associate the relevant content and represent it to the user.


Response to Arguments
Applicants remarks, on pages 9 – 10, are correct and are persuasive.  Therefore, the prior objections and rejections referring to the Specification, Drawings, and a statutory type (35 U.S.C. § 103) double patenting rejection have been withdrawn.

Applicant's arguments filed 07/11/2022 have been fully considered but they are not fully persuasive.  
Applicant’s arguments begin on page 10, and discuss the prior rejection of claims 1 – 16 under 35 U.S.C.  § 103 for being directed to an abstract idea without significantly more.  Applicant states on page 11 that the amended claims provide “…an inventive concept that improves the technical fields of enabling personal inventory and product support.”  The Examiner respectfully disagrees with Applicant and references MPEP 2106.05(a) which discusses improvements to a technical field.  Noteworthy is that the judicial exception alone cannot provide the improvement; the improvement can be provided by one more additional elements.  As detailed above, the only additional elements recited include a network-based system; a device; a machine-readable, non-transitory, tangible storage medium storing executable instructions; a lens array; a processor; and, a mobile phone.  These devices were analyzed and determined to be recited at a high level of generality and are merely invoked as tools to perform the judicial exception of obtaining information and data. The use of a lens array and image sensor is to use a smart phone device (mobile phone) which contains a camera.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. Therefore, the claim is directed to an abstract idea.  
Further, the Applicant’s amended claims do not contain steps or components of the invention that provide the improvement asserted.  The Examiner has determined, and detailed above, the amended claims recite steps to obtain relevant data about a product, they do describe any improvement to a technical field.  As exemplified at MPEP 2106.05(a), the amended claims aptly describe a “mere automation of manual processes”, (such as obtaining product support data from a user manual); and, “gathering and analyzing information using conventional techniques and displaying the result.”  As evidenced by the claim recitations of “receive data” and “present the content” in claim 1.  Both of the foregoing are examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality or to technology.  
Lastly, the Examiner points to the above argument and notes that an improvement to managing personal inventory and product support information would be an improvement to an abstract idea itself.  The abstract ideas being those identified by the Examiner as advertising, marketing, or sales activities or behaviors, as well as business relations between a product manufacturer and a user. They also describe teaching among these same parties (how to use a product; i.e., a user manual referenced earlier), thus, they depict managing personal behavior or interactions between people. These descriptions describe certain methods of organizing human activity, thus, they describe abstract ideas.  As a result, Applicant’s argument is not persuasive.

Applicant next identifies the claimed elements [A] to [E] and argues, on page 12, that they impose meaningful limits on the abstract ideas identified.  This analysis is done at Step 2A, Prong Two, and MPEP 2106.04(d) provides some guidance.  Additional discussion of these considerations, and how they were applied in particular judicial decisions, is further provided in MPEP § 2106.05(a) through (c) and MPEP § 2106.05(e) through (h).  The Examiner has identified the additional elements as a network-based system, a device, a machine-readable, non-transitory, tangible storage medium storing executable instructions; a lens array, a processor, and a mobile phone.  As detailed above, these additional elements simply instruct one to practice the abstract idea of obtaining data about a product where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application.  

Applicant’s last argument, on page 12, argues that the claims are “directed to an inventive concept that improves the technical fields of obtaining curated product content.”  The Examiner respectfully disagrees with Applicant and finds this argument not persuasive.  Based upon reasoning similar to that given above,  the claims as a whole merely describes how to generally “apply” the concept of obtaining product data and information in a computer environment. Applicant’s amended language of claimed elements [A] and [B], is merely reciting encoding and sending from an LED.  The elements [C] – [E] recite devices that receive and present data (servers, processor, and a display).  Thus, these devices, even when viewed as a whole, do not add significantly more (i.e. an inventive concept) to the abstract idea.  The device are used in a highly generic manner without Applicant reciting some new or novel use of them.  Applicant’s own claim of “improvements for personal inventory and product support systems to obtain curated product content” is maybe an argument for a novel way to gather information; however, it is not a novel use of the devices employed.

Applicant’s last argument discusses rejection of all claims under 35 U.S.C. § 103.  See page 13.  Applicant’s assertion is that the previous cited prior art of record fails to disclose the recited elements in amended claim 1.  In view of the amendments made to the claims and a new rejection under 35 U.S.C. § 103 for claims 1 – 16 contained within this Office Action, Applicant’s arguments are considered moot.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ebe (US 2014/0139705) discloses an image processing method.  Knight (US 2014/0146201) details optimization of optical systems for improved light filed capture.  Small (US 2013/0117187) discusses a targeted product communication system.  Yamazaki (US 2013/0215238) discloses an imaging apparatus and image sensor array.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687


/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3667